     Case 3:19-cr-00036-MMD-WGC Document 65 Filed 03/10/21 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6     UNITED STATES OF AMERICA,                         Case No. 3:19-cr-00036-MMD-WGC

7                                    Plaintiff,                      ORDER
             v.
8
      RANDALL LINSCHEID,
9
                                  Defendant.
10

11          Defendant Randall Linscheid pleaded guilty to one count of possession of child

12   pornography, and the Court sentenced him to 36 months in custody followed by lifetime

13   supervised release. (ECF No. 52.) He was originally required to self-surrender by May 11,

14   2020. (ECF No. 45 at 2.) However, the Court granted Mr. Linscheid five extensions of his

15   self-surrender date (the government only opposed the most recent one). (ECF Nos. 47,

16   54, 56, 58, 62.) His current self-surrender date is March 22, 2021. (ECF No. 62.) Before

17   the Court is Mr. Linscheid’s sixth motion to extend his self-surrender date to July 22, 2021

18   (ECF No. 63 (“Motion”)), which the government opposes (ECF No. 64).

19          The Court will grant Mr. Linscheid’s Motion—in part—but only give him an additional

20   30 days to self-surrender. The Bureau of Prisons (“BOP”) sates on its web page that it has

21   begun vaccinating inmates at FCI Terminal Island, appears to have additional vaccine

22   doses to distribute, and is not currently reporting any active COVID-19 cases among

23   inmates at FCI Terminal Island.1 Thus, the health and safety conditions at FCI Terminal

24   Island as to COVID-19 appear to be improving, and another month of vaccinations will

25   likely further improve those conditions. While the Court is sympathetic to Mr. Linscheid’s

26

27          1See BOP, COVID-19 CORONAVIRUS, https://www.bop.gov/coronavirus/ (last visited
28   March 10, 2021) (by expanding the vaccinations table and locating FCI Terminal Island,
     and then locating FCI Terminal Island on the ‘COVID-19 Cases’ map).
     Case 3:19-cr-00036-MMD-WGC Document 65 Filed 03/10/21 Page 2 of 2


1    stated concerns about beginning his custodial sentence, he may not delay it indefinitely.

2    The Court will extend his self-surrender date to April 21, 2021.

3          It is therefore ordered that Mr. Linscheid’s sixth motion to extend his self-surrender

4    date (ECF No. 63) is granted in part, as specified herein.

5          It is further ordered that Mr. Linscheid must self-surrender to serve his sentence at

6    the institution designated by the BOP before 12 p.m. on April 21, 2021.

7          DATED THIS 10th Day of March 2021.

8

9
                                              MIRANDA M. DU
10                                            CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  2
